DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
IDS
The IDS submitted on 6/29/2021 has been considered. 
Response to Arguments
Applicant’s arguments, see the AFCP 2.0, filed 6/24/2021, with respect to Final Office Action have been fully considered and are persuasive.  All previous objections and rejections have been withdrawn.  
Allowable Subject Matter
Claims 12, 13, 14, 16, 17, 20, 21, 23, 26, 27 and 30-38 are allowed.
Claims 20, 21, 23, 26, 27 and 30 have been rejoined.

The following is an examiner’s statement of reasons for allowance: the invention is directed towards a cochlear implant which includes a housing, an antenna within the housing, a stimulation processor also within the housing and an electrode array connected to the stimulation processor.  The prior art fails to disclose or render obvious all of the limitations of the claimed invention in combination with the electrode array having a flexible body which defines a longitudinal axis and a truncated circle shape in cross-section and a plurality of electorally conductive contacts on the flexible body that extend uninterruptedly more than 180º around the longitudinal axis.  The truncated circle shape in cross section is defined by the AFCP 2.0 response and is shown in applicant’s figures 4A-4B.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULA J. STICE whose telephone number is (303)297-4352.  The examiner can normally be reached on Monday - Friday 7:30am -4pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H. Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PAULA J. STICE
Primary Examiner
Art Unit 3792



/PAULA J STICE/Primary Examiner, Art Unit 3792